Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered April 3, 2003, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
The court properly exercised its discretion when it precluded defendant from making summation comments that sought to explain defendant’s flight following the shooting death of the victim, since these arguments were speculative and unsupported by any evidence. The court did not prohibit defendant from making an argument on this subject that was based on the evidence. In any event, the court prevented any prejudice by means of its prompt curative instructions and its main charge to the jury, where it explained that consciousness of guilt was of slight evidentiary value and that defendant’s flight following the crime could have been for an innocent purpose. To the extent that defendant is raising a constitutional claim, such claim is unpreserved (see People v Angelo, 88 NY2d 217, 222 [1996]) and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was no impairment of defendant’s right to present a defense (see Crane v Kentucky, 476 US 683, 689-690 [1986]). Concur — Mazzarelli, J.E, Ellerin, Nardelli, Gonzalez and Catterson, JJ.